Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Amendment No. 1 to Annual Report on Form 10-K ofInterCloud Systems, Inc. for the year endedDecember 31, 2012 (the “Report”) , I, Mark Munro, Chief Executive Officer ofInterCloud Systems, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations ofInterCloud Systems, Inc. Date: October 16, 2013 By: /s/ Mark Munro Mark Munro Chief Executive Officer
